The court in giving tbeir reasons to tbe jury, agreed, that where a river, which is not navigable^ divides between two adjoining proprietors, tbeir lands meet in tbe middle of the river; and where lands are so situated that a division fence cannot be maintained in the dividing line, it is a case not provided for in tbe statute, and must be governed by tbe principles of reason and justice; and be that keeps cattle, must so keep them, as to prevent tbeir injuring tbe property of others. Tbe improvement of lands by ploughing and mowing, is of great public utility, it is therefore to be encouraged and protected; and tbe defendant’s turning his cattle upon bis own land knowing of tbe situation, was a trespass upon tbe plaintiff.